DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2020 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:  according to the Fig 5B in the instant application specification, 103-1 is the first adhesive, and 130-2 is the second adhesive. However in claim 16, the applicant name adhesive in the position of 103-1 as the second adhesive, and the adhesive in the position of 103-2 as the first adhesive. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the remaining portion of the first surface" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-2, 4-6, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 16 recites compressive strain force compress the flexible substrate horizontally direction, however there is no clear indication as horizontal compared to what reference direction. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2013/161894, using US20150099126 as equivalent), and further in view of Lee et al. (US20140091288).
As to claim 1.    Honda et al. discloses A flexible display panel (see e.g. organic electroluminescent (organic EL) (diode) panel with flexible print substrate in (organic EL panel in Par. 332), 435 and 438, also known as organic light-emitting diode (OLED or organic LED)), comprising:
a flexible substrate including a second surface for displaying an image and a first surface opposite to the second surface (see e.g. film base materials in Fig 1 corresponding to flexible substrate. The upside down picture of Fig 1 of the present application, Par. 49 corresponds to the Fig 1 of instant application. Flexible print substrate with base film such as polyimide, wherein the flexible substrate is for organic EL element in Par 435):

    PNG
    media_image1.png
    529
    998
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    826
    media_image2.png
    Greyscale

a polarizing film disposed on the second surface of the flexible substrate (see e.g. polarizing plate 5 in Par. 49, Fig 1):
an adhesive disposed on the first surface of the flexible substrate(see e.g. intermediate layer in Par. 191-193 such as anchor coat layer can improving adhesiveness between the film base material and the gas barrier unit and providing high flatness in Par. 194-195): and 
a first layer disposed on the first surface of the flexible substrate (see e.g. 1st barrier layer 3 for example, SiO.sub.x in Fig 1, Par. 49 corresponds to the first layer in the instant application. By comparison, the instant application also discloses the first layer can be silicon oxide (SiOx) in Par. 85 and protective film can be silicon oxide (SiOx) in Par. 124) wherein the first layer is substantially flat in the absence of an external force (see e.g. flatness of the first barrier layer in Par. 69, and furthermore anchor coat layer also keep the gas barrier unit high flatness in Par 195).
Honda et al. does not discloses the first layer configured to compress the flexible substrate horizontally with a compressive strain force. 
Lee et al. (US20140091288) discloses protective layer SiN.sub.x has strong compress characteristics and can bend either downwardly convex or in an opposite upwardly convex direction (see e.g. Par. 67). The Examiner notes that the claim is silent as to the reference point that the first layer is compressed too, it merely requires that the first layer is compressed horizontally. Although Lee does not explicitly specify the compression direction is horizontally, however only horizontally compressive stress can enable the display bend both upward convex direction and downward convex direction, otherwise only one direction can be bend. As the result, the bottom protective layer will give the flexible display a curl in an opposite direction to the bending direction of the display panel so that the bending degree of the display panel may be reduced and that the bending phenomenon may be relieved (see e.g. Par. 66).
Both Honda et al. and Lee et al. are analogous in the field of bendable flexible display, it would have been obvious for a person with ordinary skills in the art to apply the protective layer or barrier layer of Honda et al. to have compress characteristics such to compress the flexible substrate horizontally with a compressive strain force as taught by Lee et al. in order to enable the flexible display to curl in an opposite direction to the bending direction of the display panel so that the bending degree of the display panel may be reduced and that the bending phenomenon and damage may be relieved as suggested by Lee et al. (see e.g. Par. 66)
As to claim 2.    Honda et al. discloses the flexible display panel as claimed in claim 1, wherein the adhesive is configured to attach the first layer to the first surface of the flexible substrate (see e.g. intermediate layer in Par. 191-193 such as anchor coat layer can improving adhesiveness between the film base material and the gas barrier unit and providing high flatness in Par. 194-195).
As to claim 4.    Honda et al. in view of Lee discloses the flexible display as claimed in claim 1, wherein the first layer is bendable towards the polarizing film in the presence of the external force, and wherein the compressive strain force acts against the external force to return the flexible display panel to a state before the bending (see as discussed in claim 1, Lee et al. discloses the barrier layer/protective layer when it is bended either toward the polarizing film or away from polarizing film, the internal compressive strain force within the protective barrier layer will create a curl in an opposite direction to the bending direction of the display panel so that the bending degree of the display panel may be reduced and that the bending phenomenon may be relieved (see e.g. Par. 66)).
As to claim 5.    Honda et al. discloses the flexible display panel as claimed in claim 1, further comprising a protective film formed over the first surface of the flexible substrate and configured to block moisture transmission, wherein the first layer is disposed between the flexible substrate and the protective film (see e.g. 2nd barrier layer 4 for example, SiO.sub.x in Fig 1, Par. 49 corresponds to the protective film in the instant application. By comparison, the instant application also discloses the protective film can be silicon oxide (SiOx) in Par. 124. Honda et al. also discloses gas barrier film may have a protective layer in Par. 171-172.).
As to claim 6.    Honda et al. in view of Lee discloses the flexible display panel as claimed in claim 1, wherein the flexible substrate has a portion of the first surface folded or bent in a direction facing the remaining portion of the first surface (see as discussed in claim 1, no matter which direction the display is bended toward, there will always be portion of the first surface facing remaining portion of the first surface as the result of bending).
As to claim 16.    Honda et al. discloses a flexible display panel (see e.g. organic electroluminescent (organic EL) (diode) panel with flexible print substrate in (organic EL panel in Par. 332), 435 and 438, also known as organic light-emitting diode (OLED or organic LED)), comprising:
a flexible substrate including a second surface for displaying an image and a first surface opposite to the second surface (see e.g. film base materials in Fig 1 corresponding to flexible substrate. The upside down picture of Fig 1 of the present application, Par. 49 corresponds to the Fig 1 of instant application. Flexible print substrate with base film such as polyimide, wherein the flexible substrate is for organic EL element in Par 435):
a polarizing film disposed on the second surface of the flexible substrate (see e.g. polarizing plate 5 in Par. 49, Fig 1):
a first adhesive disposed on the first surface of the flexible substrate (see e.g. intermediate layer in Par. 191-193 such as anchor coat layer can improving adhesiveness between individual layers or on the surfaces of the film base material in Par. 192, such as between the film base material and the gas barrier unit and providing high flatness in Par. 194-195): 
a first layer disposed on the first surface of the flexible substrate (see e.g. 1st barrier layer 3 for example, SiO.sub.x in Fig 1, Par. 49 corresponds to the first layer in the instant application. By comparison, the instant application also discloses the first layer can be silicon oxide (SiOx) in Par. 85 and protective film can be silicon oxide (SiOx) in Par. 124) with the first adhesive interposed there between, wherein the first layer is substantially flat in the absence of an external force (see e.g. flatness of the first barrier layer in Par. 69, and furthermore anchor coat layer also keep the gas barrier unit high flatness in Par 195):
a second adhesive disposed on one surface of a first layer on which the first adhesive is not provided (see e.g. intermediate layer in Par. 191-193 such as anchor coat layer can improving adhesiveness between individual layers or on the surfaces of the film base material in Par. 192, such as between the film base material and the gas barrier unit and providing high flatness in Par. 194-195): and
a protective film disposed on the one surface of the first layer with the second adhesive interposed there between and configured to block moisture transmission(see e.g. 2nd barrier layer 4 for example, SiO.sub.x in Fig 1, Par. 49 corresponds to the protective film in the instant application. By comparison, the instant application also discloses the protective film can be silicon oxide (SiOx) in Par. 124. Honda et al. also discloses gas barrier film may have a protective layer in Par. 171-172.),
wherein the second adhesive layer is not included in the first layer(see e.g. (separate) intermediate layer in Par. 191-193 such as anchor coat layer can improving adhesiveness between individual layers or on the surfaces of the film base material in Par. 192)

    PNG
    media_image1.png
    529
    998
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    599
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    622
    826
    media_image4.png
    Greyscale

Honda et al. does not discloses the first layer configured to compress the flexible substrate horizontally with a compressive strain force.
Lee et al. (US20140091288) discloses protective layer SiN.sub.x has strong compress characteristics and can bend either downwardly convex or in an opposite upwardly convex direction (see e.g. Par. 67). The Examiner notes that the claim is silent as to the reference point that the first layer is compressed too, it merely requires that the first layer is compressed horizontally.  Although Lee does not explicitly specify the compression direction is horizontally, however only horizontally compressive stress can enable the display bend both upward convex direction and downward convex direction, otherwise only one direction can be bend. As the result, the bottom protective layer will give the flexible display a curl in an opposite direction to the bending direction of the display panel so that the bending degree of the display panel may be reduced and that the bending phenomenon may be relieved (see e.g. Par. 66).
Both Honda et al. and Lee et al. are analogous in the field of bendable flexible display, it would have been obvious for a person with ordinary skills in the art to apply the protective layer or barrier layer of Honda et al. to have compress characteristics such to compress the flexible substrate horizontally with a compressive strain force as taught by Lee et al. in order to enable the flexible display to curl in an opposite direction to the bending direction of the display panel so that the bending degree of the display panel may be reduced and that the bending phenomenon and damage may be relieved as suggested by Lee et al. (see e.g. Par. 66)
As to claim 17.   Honda et al. discloses the flexible display panel as claimed in claim 16, wherein the flexible substrate has a substantially uniform thickness throughout the flexible display panel, and wherein the first layer has a substantially uniform thickness throughout the flexible display panel(see e.g. Fig 2 of Honda et al.).
As to claim 18.    Honda et al. in view of Lee et al.  flexible display panel as claimed in claim 17, wherein the flexible substrate and the first layer are bendable towards the polarizing film(see discussion of claim 16, Lee et al. (US20140091288) discloses barrier or protective layer has strong compress characteristics and can bend either downwardly convex or in an opposite upwardly convex direction (see e.g. Par. 67).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 U.S.C. 112(a)
112 Rejection is withdrawn due to applicant’s amendment 

35 U.S.C. 103
New references Honda et al and Lee et al. are relied in the office action. 
Lee et al. (US20140091288) discloses barrier layer or protective layer (which corresponds to the applicant’s claimed first layer) has strong compress characteristics and can bend either downwardly convex or in an opposite upwardly convex direction (see e.g. Par. 67). As the result, the bottom protective layer will give the flexible display a curl in an opposite direction to the bending direction of the display panel so that the bending degree of the display panel may be reduced and that the bending phenomenon may be relieved (see e.g. Par. 66).
Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al. (US20140145587) discloses OLED display device has adhesive layer applied to the substrate when tensile stress is applied at the same time (see e.g. Par. 10). As the result, tensile stress of the adhesive layer and compressive stress of the flexible substrate and the carrier substrate may be offset by each other (see e.g. Par. 19). Yoon et al. discloses by doing so, stress applied to the flexible substrate 20 may not be present due to the offset between the tensile stress and the compressive stress and deformation of the flexible substrate can be prevented (see e.g. in Par. 58, Par. 86, Par. 94).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783